Citation Nr: 1735276	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-10 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1952 to September 1974.  The Veteran died in March 1991.  The appellant, who claimed as his surviving spouse, has died.  The appellant's daughter petitions to substitute for the deceased appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, WI.  Jurisdiction has since been transferred to the Montgomery, Alabama RO.  

After a pre-hearing conference (PHC), in June 2017, the appellant's representative waived her right for a hearing before a Veterans Law Judge in lieu of the Board's acceptance of a request to obtain an expert medical opinion from the Veterans Health Administration (VHA).  The case was subsequently certified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant died during the pendency of this appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Thus, the Board does not have jurisdiction to process the PHC request.

However, section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request. 

A review of VBMS reflects that there is a pending substitution request.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (describing the Board's jurisdiction).  Thus, a decision on the cause of death claim will be deferred pending adjudication of the substitution/accrued benefits claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a substitution decision with respect to the June 2017 petition to be substituted for the appellant as claimant.

There is right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

